Citation Nr: 1125144	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  95-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for joint and muscle swelling claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a skin rash, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for flu-like symptoms, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for weight gain/loss, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for sleep disorder/mood swings, claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from December 1966 to June 1968 and active duty with the Army Reserves/National Guard from February 1991 to May 1991 and from July 1991 to January 1992.  This included Southwestern Asia service in support of Operation Desert Shield/Storm from July to November 1991.  During the course of this appeal, the Veteran was again called to active duty from February 2003 to August 2006 with the Army Reserves/National Guard in support of the Global War on Terrorism.  In addition, the Veteran had periods of duty for training (DUTRA), including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as a member of the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 1993 rating decision by the Montgomery, Alabama, Regional Office (RO), which, in part, denied service connection for a sinus disorder, arthritis, skin rash, and tinnitus.  In his December 1994 Substantive Appeal, the Veteran requested a hearing before a Board Member in Washington, D.C.  In that Substantive Appeal, he also raised certain additional issues, claimed as due to undiagnosed illness incurred during the Persian Gulf War.

In a subsequent January 1998 rating decision, the RO denied service connection for those additional issues, namely joint and muscle swelling, a skin rash, gum disease (bleeding/swelling), an eye disorder (to include blurred vision), flu-like symptoms, weight gain/loss, headaches, sleep disorder/mood swings, and chronic fatigue, all claimed as due to undiagnosed illness; and granted service connection and assigned a 10 percent evaluation for PTSD, effective May 29, 1997.  In an August 1998 Substantive Appeal, the Veteran appealed those aforementioned additional issues and requested a "Travel Board" hearing.

A "Travel Board" hearing was held before the undersigned Board Member in November 1998, on those aforementioned additional issues, namely service connection for joint and muscle swelling, a skin rash, gum disease (bleeding/swelling), an eye disorder (to include blurred vision), flu-like symptoms, weight gain/loss, headaches, sleep disorder/mood swings, and chronic fatigue, all claimed as due to undiagnosed illness; and an increased rating for PTSD.  During that "Travel Board" hearing, the issue of service connection for a sinus disorder was also addressed.

The Veteran's appeals were previously before the Board in May 1999, at which time the Board granted service connection for a sinus disorder, and remanded all remaining issues for additional development.  These issues were returned to the Board for additional review in May 2010.  

In May 2010, the Board denied the Veteran's claim for entitlement to an increased evaluation for post-traumatic stress disorder (PTSD); service connection for gum disease, claimed as due to an undiagnosed illness; and service connection for headaches, claimed as due to an undiagnosed illness.  The remaining seven issues on appeal at that time were remanded for additional development.  

Following the additional development requested by the May 2010 remand, a December 2010 rating decision granted service connection for an eye disorder.  This is considered a complete grant of the benefits sought on appeal, and this matter is no longer before the Board.  

The requested development for the remaining six issues has also been completed.  However, service connection continues to be denied.  They are as listed on the first page of this decision, and have been returned to the Board for further review.  

The Board notes that a considerable amount of time has passed since the Veteran initially submitted his claim.  However, the Board points out that much of the delay has been the result of events that are beyond VA control, including the Veteran's recall to active duty for over three years, the consideration of additional claims submitted by the Veteran since May 1999 that are not currently on appeal, the Veteran's court martial and prison term, and the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  However, all necessary development has been completed, and the remaining issues are ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's complaints of joint pain and swelling have been diagnosed as rheumatoid arthritis.  

2.  The Veteran's initial complaints of joint pain and swelling were noted during his active service in the Persian Gulf and again within the one year presumptive period following discharge, and there is a continuity of symptomatology between the Veteran's complaints and the first diagnosis of rheumatoid arthritis.  

3.  The Veteran's skin rash has been diagnosed as folliculitis.  

4.  The service treatment records are negative for evidence of a skin disease to include folliculitis; the initial evidence of folliculitis is dated nine months after the Veteran's discharge from active service; and medical opinion states that there is no relationship between the current folliculitis and active service.  

5.  The Veteran's flu-like symptoms have been attributed to sinusitis, which is a disability for which service connection has already been established.  There is no diagnosis of a separate disability manifested by flu-like symptoms.  

6.  There is no evidence of weight loss since discharge from service, and the Veteran's weight gain has been diagnosed as obesity.  There is no finding of an undiagnosed disability manifested by obesity, and no competent medical opinion that relates his obesity to active service. 

7.  The Veteran's sleep disorder has been diagnosed as sleep apnea.  

8.  The service treatment records are negative for evidence or diagnosis of sleep apnea, and competent medical opinion states that there is no relationship between both active service and sleep apnea or the Veteran's service connected PTSD and sleep apnea.  

9.  The Veteran does not meet the medical criteria for a diagnosis of chronic fatigue syndrome.  

10.  The Veteran's fatigue has been attributed by qualified medical personnel to other disabilities such as rheumatoid arthritis and sleep apnea, and there is no qualified medical opinion that relates fatigue to active service.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis, claimed as joint and muscle swelling due to undiagnosed illness, was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

2.  Folliculitis, to include a skin rash claimed as due to undiagnosed illness, was not incurred due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  A disability manifested by flu-like symptoms (other than those associated with the sinus disorder), claimed as due to undiagnosed illness, were not incurred due to active service, nor may they be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  Obesity, claimed as weight gain/loss due to undiagnosed illness, was not incurred due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

5.  Sleep apnea, claimed as a sleep disorder/mood swings due to undiagnosed illness, was not incurred due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 (2010).

6.  Chronic fatigue, claimed as due to undiagnosed illness, was not incurred due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that the January 1998 rating decision that is on appeal is dated prior to the enactment of the VCAA.  Therefore, VCAA compliant notice was not provided to the Veteran prior to the initial rating decision, as required by Pelegrini.

However, the Board notes that Veteran status has been established and is not at issue.  The Veteran was provided with a VCAA letter in September 2002.  This contained the notice required by Pelegrini.  A March 2006 letter provided the relevant portion of the notice required by Dingess.  The Veteran's claims have been readjudicated since the receipt of the notifications.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to assist the Veteran has been met.

The Board further concludes that the duty to assist has been met.  All VA and private medical records have been obtained.  He has been afforded VA examinations for each of his claimed disabilities, and appropriate opinions have been obtained.  The Veteran appeared at a hearing before the undersigned Veteran's Law Judge, and a transcript of this hearing is in the claims folder.  
The Board finds that the duty to assist has been met, and will proceed with the adjudication of his claims.

Service Connection

The Veteran contends that he has developed the disabilities at issue as a result of service in the Persian Gulf.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date); 38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002. Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  In addition, the new law extends the period in which the VA may determine that a presumption of service connection should be established for a disability occurring in Persian Gulf War veterans to December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

Where the evidence does not warrant presumptive service connection the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  



Joint and Muscle Swelling

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding a disability manifested by joint and muscle swelling.  

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to chronic joint and muscle swelling.  A history of a left ankle fracture in 1976 was noted.  Also, the Veteran reported a history of cramps in his legs on a Report of Medical History obtained in February 1983.  This was said to be due to "leg healing".  

A February 1991 Report of Medical examination is negative for joint or muscle swelling.  The upper and lower extremities were normal.  

The Veteran underwent another medical examination in May 1991 at the end of this period of active service.  This examination was also negative for joint or muscle swelling.  However, the Veteran reported cramps in his leg on physical training on the Report of Medical History obtained at that time.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he denied a history of cramps in his legs.  He stated that he was in good health.  

The Veteran also underwent a medical examination in December 1991 in preparation for his discharge from his next period of active service.  The Report of Medical Examination was negative for findings of joint or muscle swelling, and the upper extremities, the spine, and the lower extremities were all normal.  

On a December 1991 Report of Medical History, the Veteran answered "yes" to a history of swollen or painful joints, to recurrent back pain, and to cramps in his legs.  An explanation stated that the Veteran had muscle cramps after physical training.  His back pain was in the cervical and thoracic portions of the spine.  An undated document which appears to correspond to this medical history states that the Veteran had been experiencing leg cramps that started in southwest Asia.  It also states that his ankles and neck would swell and become painful.  

An October 1992 VA medical certificate relates a history of the Veteran experiencing several problems while in the Persian Gulf region, including joint pain.  The impression was rule out Gulf War syndrome.  

The Veteran had a VA general medical examination in May 1993.  He was in no acute distress.  The Veteran was noted to have a history of an injury to his cervical spine.  However, he did not report any generalized joint pain.  The diagnosis was degenerative disease by history, cervical spine with suggestion of radiculopathy; and severe degenerative joint disease of the shoulder.  

VA treatment records from May 1993 state that the Veteran was to have a Persian Gulf evaluation.  He reported new swelling and aches since the Persian Gulf.  The examination was notable for trigger points.  There was no evidence of synovitis.  The assessment was fibromyalgia.  

September 1993 VA treatment records show that the Veteran reported a sore throat and swelling about the neck.  The examiner could visualize the swelling but was not sure if it was muscular or from some other process.  The impression was Persian Gulf Syndrome.  

February 1994 VA treatment records report that the Veteran has a history of degenerative joint disease since a 1974 accident.  He had been in the Persian Gulf and since that time he had experienced worsening arthralgias.  

A March 1994 letter from a VA doctor notes that the Veteran was being followed for active rheumatoid arthritis.  A letter dated October 1994 from a VA doctor states that he has treated the Veteran since June 1993 for rheumatoid arthritis.  

March 1995 VA treatment records state that the Veteran has had rheumatoid arthritis since 1991.  

The Veteran underwent a July 1995 VA general medical examination.  The wrists and fingers were swollen, as were the ankles and feet.  The diagnosis was active rheumatoid arthritis.  

August 1995 treatment records state that the Veteran had joint pain and rheumatoid arthritis.  

October 1995 records from the VA rheumatology clinic state that the Veteran has a history of seronegative rheumatoid arthritis that was diagnosed in 1993.  The symptoms started in 1991 while in the Gulf War with symptomatic pain and swelling in the knees, ankles and feet.  He also had a history of Gulf War syndrome.  

An October 1995 lay statement from S.K.H. says that he served with the Veteran in Southwest Asia and shared living quarters with him for much of that time.  During this period he observed the Veteran using different types of liniments nightly to relieve his joint pain.  

A June 1996 VA rheumatology treatment record shows that the Veteran complained of increasing pain of the hands, wrists, and knees for the past one to two months.  On examination, the elbows, knees and ankles were normal except for diffuse tenderness.  The impression was little if any synovitis.  

A January 1997 VA treatment record notes chronic arthralgias.  

In a January 1997 lay statement, C.J.W. states that as far as she knew, the Veteran had been in good health when he was activated for military service in 1991.  He never complained of joint pains prior to his activation.  However, he required treatment for joint pain upon his return.  She expressed her belief that a lot of the Veteran's health problems started after his return from the Persian Gulf War.  

A January 1997 VA general medical examination states that the Veteran is a chronic patient with rheumatoid arthritis that at times becomes extremely acute and difficult to tolerate.  

An April 1997 VA examination of the joints shows that the Veteran reported falling of a train in 1989 while in the Army in Korea and breaking his right wrist and thumb.  Currently it was painful, stiff, and swollen.  On examination, there was moderate swelling, and a five inch scar.  After range of motion studies, the diagnosis was sequelae post fracture of the right wrist.  An X-ray study obtained at this time was negative for evidence of fracture or dislocation.  

The Veteran had an additional VA examination of the joints in April 1997.  He was noted to be under treatment for rheumatoid arthritis.  He currently continued to complain of polyarthralgia with swelling and fever or heat in the joints of the hands.  On examination the fingers and wrists were swollen and warm, but this was not noted in the other joints.  The diagnoses included rheumatoid arthritis.  

VA treatment records dated February 1999 show that the Veteran was seen for rheumatoid arthritis.  The note states that this started in the Persian Gulf.  He currently complained of pain in his hands, elbows, and shoulders with swelling.  

The Veteran was afforded a VA general medical examination in August 1999.  The examiner stated that the Veteran's main problem was his joints, and that they ached all over with swelling of the hands, knees, and ankles.  The cervical spine disability was also noted.  On examination, there was minimal to moderate swelling of the fingers and wrists with somewhat poor grip due to pain.  He had difficulty in abducting the arms laterally.  The ankles were not swollen.  The diagnoses included rheumatoid arthritis.  

A July 2000 note from a VA examiner states that he has followed the Veteran since 1992 for rheumatoid arthritis. 

The Veteran was afforded a VA examination of the joints in October 2002.  The diagnoses were degenerative disc disease at C3-C4 and C5-C6; arthralgias of the knees, ankles, and hands suggestive of and clinically felt to be rheumatoid arthritis; and headaches secondary to the cervical spine arthritis.  

A May 2003 Report of Medical Assessment notes a history of rheumatoid arthritis.  

A November 2003 letter from a private doctor states that the Veteran has rheumatoid arthritis by history of joint pain in an inflammatory distribution including the wrists, fingers, elbows, knees, and ankles, accompanied by morning stiffness.  He also has fibromyalgia.  

A January 2004 Report of Medical Examination and Medical History states that the Veteran has rheumatoid arthritis.  

The March 2004 report of a Medical Evaluation Board includes a diagnosis of rheumatoid arthritis with ongoing joint symptoms.  

The Veteran was afforded a VA examination of his claimed disabilities in June 2010.  The claims folder was reviewed by the examiner.  The Veteran claimed that while he was stationed in the Gulf, his hands, feet, knees, and elbows developed swelling and felt hot.  He reported being diagnosed with rheumatoid arthritis in 1992.  Previous injuries to his right shoulder, cervical spine, and lumbar spine were noted.  After physical examination and review of X-ray studies, the diagnosis was rheumatoid arthritis.  The examiner stated that this was a diagnosed disability with a clear and specific etiology and diagnosis.  The examiner further opined that the rheumatoid arthritis was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that there was no documentation of this being incurred or aggravated during a period of service.  

Initially, the Board notes that the Veteran's complaints of joint and muscle swelling have been diagnosed to be rheumatoid arthritis.  Therefore, there is no basis for a grant of service connection under the regulations pertaining to undiagnosed illnesses.  

However, the Board finds that service connection for rheumatoid arthritis is warranted.  

By now, the record shows that the diagnosis of rheumatoid arthritis is well established, and this diagnosis was confirmed at the June 2010 examination.  This meets the requirement for a current diagnosis of a disability.  

As for evidence of arthritis during service, the service treatment records are negative for a diagnosis of rheumatoid arthritis.  However, they do show that the Veteran answered "yes" to a history of swollen or painful joints on the December 1991 Report of Medical History obtained just after his return from his Persian Gulf deployment.  The Veteran also apparently reported that he experienced swelling of his ankles at that time.  Furthermore, the October 1995 buddy statement confirms that the Veteran was experiencing joint pain while in the Persian Gulf.  While the layman is not competent to make a diagnosis of arthritis, he is competent to report the Veteran's complaints of joint pain.  This constitutes both medical and lay evidence of in-service incurrence of arthritis.  

The final element required for a grant of service connection is evidence of a nexus between the current disability and the symptoms reported during service.  

Regulations state that if arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Within the first year after discharge, an October 1992 medical certificate noted that the Veteran reported a history of joint pain dating to his Persian Gulf deployment.  Although the Veteran was not formally diagnosed as having rheumatoid arthritis until 1993, as has been confirmed in letters from his VA doctors, the Board finds that the Veteran's reports of joint pain at discharge, additional reports of pain within the one year presumptive period after discharge, and the symptoms he continued to experience until the diagnosis was entered constitute evidence of continuity of symptomatology between the Veteran's complaints in service and his current disability.  As there is evidence of a current diagnosis of rheumatoid arthritis, evidence of arthritis both during service and within the one year presumptive period following discharge from service, and evidence of a nexus between the current diagnosis and service, entitlement to service connection for rheumatoid arthritis is established.  

Skin Rash

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding a skin rash.

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to skin rash.

A February 1991 Report of Medical Examination shows that the skin was normal.  The May 1991 examination also states the skin was normal, and the Veteran denied a history of skin diseases at that time.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he answered "no" to a history of skin disease.  He stated that he was in good health.  

The December 1991 Report of Medical Examination shows that the Veteran's skin was normal.  He answered "no" to a history of skin diseases on the Report of Medical History obtained at that time.  A December 1991 questionnaire that was specific to his service in southwest Asia shows that he answered "no" to a skin rash or infection.  

An October 1992 VA medical certificate relates a history of the Veteran experiencing several problems while in the Persian Gulf region, including skin rash.  The skin rash had reappeared the previous night.  The impression was rule out Gulf War syndrome.  

VA treatment records from March 1993 state the Veteran was status post Gulf War trip and had pruritis of the ankles with some exfoliation, and folliculitis of the back.  The assessment was folliculitis.  

The Veteran's July 1995 VA examination noted folliculitis on the arms, back, and chest with some areas of scarring.  August 1995 treatment records also report a skin rash. 

A June 1996 VA treatment record shows that the Veteran has a rash on his back.  This was said to come and go ever since the Persian Gulf.  An examination also revealed lesions on his neck.  

In the January 1997 lay statement, C.J.W. states that as far as she knew, the Veteran had been in good health when he was activated for military service in 1991.  He never had skin problems prior to his activation.  However, he required treatment for skin problems upon his return.  She expressed her belief that a lot of the Veteran's health problems started after his return from the Persian Gulf War.  

A January 1997 VA general medical examination showed some chronic folliculitis which the Veteran had experienced before and that flared up at times.  

The Veteran was provided with a VA skin examination in August 1999.  The examiner reviewed the Veteran's medical records and found that the first mention of a rash was in October 1992.  It was not noted again until August 1993, after which it was noted and treated on a regular basis.  On examination, the Veteran had an erythematous papule on the right neck.  There were also scattered follicular based pustules on the back and on the chest.  There was no ulceration, exfoliation or crusting, and no associated systemic or nervous manifestations.  Following clinical testing of a sample, the diagnosis was folliculitis.  The general medical examination conducted at this time found a rash of the arms, back, and buttocks.  The diagnosis was also folliculitis.  

A January 2004 Report of Medical Examination and Medical History shows that the Veteran reports a rash on his back.  

At the June 2010 VA examination, the Veteran reported that his condition began in 1991 while he was in Saudi Arabia.  It began as itching of his back, and it continued to break out and fester.  The problem was described as constant.  After examination, the diagnosis was folliculitis.  The examiner stated that this was a diagnosable condition with a clear and specific etiology and diagnosis.  The examiner further opined that the folliculitis was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that there was no documentation of this being incurred or aggravated during a period of service.  

The Board finds that service connection for a skin rash as an undiagnosed illness is not warranted.  The evidence clearly establishes that the Veteran has a diagnosis of folliculitis.  The June 2010 examiner clearly states that this is a diagnosable condition with a clear etiology.  As it is not the result of an undiagnosed illness, service connection may not be presumed on that basis.  38 C.F.R. § 3.317.  

Furthermore, the Board also finds that service connection for folliculitis on a direct basis is not warranted.  The service treatment records are negative for evidence of a skin disease.  Furthermore, the Veteran was examined in December 1991 soon after his return from the Persian Gulf, and his skin was normal.  He also denied a history of skin problems at that time and again on a questionnaire specifically designed for returnees from Persian Gulf.  The initial evidence of a skin disability is dated October 1992, and the initial diagnosis of folliculitis is dated 1993.  While the Veteran stated then that his disability began during his service in the Persian Gulf, this is clearly contradicted by the medical records from that period.  The June 2010 examiner opined that the folliculitis was not related to service, and cited the lack of evidence of folliculitis in the medical record as support for this opinion.  

In reaching this decision, the Board has considered the January 1997 lay statement that the Veteran never had skin problems before going to the Persian Gulf but noting that he required treatment after his return.  However, while this statement is correct, the witness does not actually state that she saw the Veteran's skin while he was in service, nor does she indicate just how soon after service he began to receive treatment for his skin.  It merely shows that the Veteran developed a skin problem sometime after his discharge from service, which is consistent with the medical record.  

Furthermore, the Board notes the Veteran's statements and testimony dating the onset of his disability to active service.  However, the Board is unable to find that these statements are credible.  They are contradicted by the medical record, including the Veteran's own contemporaneous denials of a skin disability at discharge.  In addition, the medical record contains falsehoods in regards to other disabilities and the Veteran's service, such as a suggestion that he sustained a shrapnel wound or that he served in Vietnam.  Finally, the record shows that the Veteran was court martialed and convicted of falsehoods in regards to his military record.  The Board concludes that his reports of a skin disability in service are of little to no evidentiary value, and do not serve to establish any element of service connection.  The Board concludes that entitlement to service connection for a skin rash, to include claimed as due to undiagnosed illness and on a direct basis as folliculitis, is not established. 

Flu-like Symptoms

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding a disability manifested by flu-like symptoms. 

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to flu-like symptoms. 

A February 1991 Report of Medical Examination is negative for findings of flu-like symptoms.  The May 1991 examination was also negative, and it was not reported by the Veteran on the medical history obtained at that time.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he denied all relevant history.  He stated that he was in good health.  

The December 1991 Report of Medical Examination is negative for reports of flu-like symptoms.  The Report of Medical History shows that the Veteran answered "yes" to a history of sinusitis.  He also answered "no" to a history of chronic or frequent colds.  However, an undated document that appears to supplement this medical history states that the Veteran's sinuses were very painful and swollen since southwest Asia.  

March 1993 VA treatment records report the Veteran was seen for a probable viral syndrome.  

October 1993 VA treatment records show that the Veteran reported a temperature of 103, and that he had experienced a low grade temperature for the past two days.  The impression was questionable Persian Gulf syndrome.  

June 1994 VA treatment records show the Veteran was seen for chronic sinusitis.  

January 1996 records show that the Veteran was experiencing congestion, a low grade fever, and frontal headaches.  The assessment was sinusitis.  

A July 1997 VA examination notes a longstanding chronic sinusitis.  The Veteran complained of a chronic cough.  The diagnosis was chronic sinusitis causing intermittent coughing.  

The August 1999 VA general medical examination notes that the Veteran has a chronic cough and some expectoration related to his sinus problems.  

A May 2003 Report of Medical Assessment notes chronic sinusitis.  

A January 2004 Report of Medical Examination and Medical History notes the Veteran has a history of two sinus surgeries.  

The March 2004 report of a Medical Evaluation Board includes a diagnosis of chronic sinusitis.  

At the June 2010 VA examination, the Veteran stated that his problem began after his service in the Persian Gulf when his sinus problems began.  His symptoms included nasal discharge, a sore throat, achy joints and muscles, and fever.  After the completion of the examination and review of the record, the only diagnosis was sinusitis.  The examiner did not provide an opinion regarding this disability, as service connection for sinusitis was noted to already be established.  

The Board finds that service connection for flu-like symptoms as an undiagnosed illness is not warranted.  The evidence clearly establishes that the Veteran has a diagnosis of sinusitis.  The June 2010 examiner clearly states that this is a diagnosable condition with a clear etiology.  As it is not the result of an undiagnosed illness, service connection may not be presumed on that basis.  38 C.F.R. § 3.317.  

Furthermore, there is no basis for service connection for flu-like symptoms on a direct basis.  The only disability that has been diagnosed is sinusitis.  The record shows that service connection has already been established for this disability.  The record is completely negative for a diagnosis of a separate disability manifested by flu-like symptoms.  The Board notes that the symptoms the Veteran attributes to his claimed disabilities may be easily associated with other diagnosable disabilities.  For example, his nasal discharge, a sore throat, and fever may result from his service connected sinusitis, and his joint and muscle pain may be attributed to the rheumatoid arthritis for which the Board has found is service connected.  There is no evidence that the Veteran has appropriate medical training, and he is not competent to find that he has a separate disability.  In the absence of evidence of a current disability, the Veteran's claim for service connection for flu-like symptoms to include as due to undiagnosed illness is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Weight Gain/Loss

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding a disability manifested by weight gain or loss. 

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to a disability manifested by weight gain or loss.  

The February 1991 Report of Medical Examination is negative for a disability manifested by weight gain or loss.  The May 1991 examination was also negative, and weight gain or loss was not noted on the medical history.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he denied all relevant history.  He stated that he was in good health.  

The December 1991 Report of Medical History shows that the Veteran weighed 185 pounds.  There was no diagnosis of a disability manifested by weight gain or loss.  The Veteran answered "yes" to a history of weight gain or loss of weight on the December 1991 Report of Medical History.  The Veteran also answered "yes" to a history of weight loss on a December 1991 questionnaire that was specific to his service in southwest Asia.  

The July 1995 VA examination states that the Veteran weighed 225 pounds and notes that this is 20 more pounds than the previous year. 

A January 1997 VA general examination notes that the Veteran weighed 219 pounds and was slightly obese.  

The August 1999 VA general medical examination notes that the Veteran's weight was up 16 pounds over the last year.  

A May 2003 Report of Medical Assessment notes the Veteran's concerns with his weight. 

A January 2004 Report of Medical Examination and Medical History notes the Veteran reported weight gain, and further noted that he was on a steroid.  

The March 2004 report of a Medical Evaluation Board includes a diagnosis of obesity.  

At the June 2010 VA examination, the examiner noted the Veteran's report that he weighed 220 pounds at the onset of his tour in the Persian Gulf and then lost weight down to 166 over the next three months.  Since that time, he reported it was now up to 266.  He did not exercise due to his aches and pains.  After the examination, the diagnosis was obesity.  The examiner stated that this was a diagnosable condition with a clear and specific etiology and diagnosis.  The examiner further noted that there was no weight loss, and opined that the weight gain was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that there was no documentation of this being incurred or aggravated during a period of service.  

The Board finds that service connection for a disability manifested by weight gain and loss as an undiagnosed illness is not warranted.  The evidence clearly establishes that the Veteran has a diagnosis of obesity.  The June 2010 examiner clearly states that this is a diagnosable condition with a clear etiology.  As it is not the result of an undiagnosed illness, service connection may not be presumed on that basis.  38 C.F.R. § 3.317.  

Furthermore, entitlement to service connection for obesity may not be awarded on a direct basis.  The service treatment records show only that the Veteran lost weight.  There is no evidence of weight gain or obesity while he was in the Persian Gulf.  Since his discharge from service, as noted by the June 2010 examiner, there is no evidence of significant weight loss since service, only weight gain.  The record shows that the Veteran's weight has been in the range that is considered obese since 1995.  However, there is no medical opinion that relates the Veteran's obesity to active service.  The only qualified medical opinion on the matter is that of the June 2010 examiner, who opined that obesity was not related to active service.  Although the Veteran believes otherwise, this is not a matter upon which a lay person is competent to provide an opinion, and the preponderance of the evidence is against his claim.  Therefore, service connection for obesity claimed as weight gain and loss due to an undiagnosed disability is not merited.  

Sleep Disorder/Mood Swings

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding a sleep disorder or mood swings. 

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to a sleep disorder or mood swings.  

The February 1991 Report of Medical Examination is negative for a sleep disorder or mood swings.  The May 1991 examination was also negative, and the Veteran denied frequent trouble sleeping on the Report of Medical History obtained at that time.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he denied a history of frequent trouble sleeping.  He stated that he was in good health.  

The December 1991 Report of Medical Examination is negative for findings regarding a sleep disorder or mood swings.  The Veteran denied frequent trouble sleeping on the Report of Medical History obtained at this time.  However, he answered "yes" to having nightmares or trouble sleeping on a December 1991 questionnaire that was specific to his service in southwest Asia.  

The Veteran underwent a VA fee basis sleep study in December 1999.  This study confirmed the presence of sleep apnea.  

A May 2003 Report of Medical Assessment includes a history of sleep apnea.

A January 2004 Report of Medical Examination and Medical History notes that the Veteran has sleep apnea.  

The March 2004 report of a Medical Evaluation Board includes a diagnosis of sleep apnea.  

At the June 2010 VA examination, the Veteran reported severe nightmares related to his service connected PTSD.  He used a C-PAP machine for sleep apnea.  Following the examination and record review, the diagnosis was sleep apnea with chronic fatigue.  The examiner opined that the Veteran's sleep apnea was a separate condition from his service connected PTSD, and that it was less likely than not that sleep apnea was due to PTSD. The examiner further opined that the sleep apnea was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that there was no documentation of this being incurred or aggravated during a period of service.  

The Board finds that service connection for a disability manifested by a sleep disorder and mood swings due to an undiagnosed illness is not warranted.  The evidence clearly establishes that the Veteran has a diagnosis of sleep apnea.  As there is a diagnosis of a known disability, service connection may not be presumed on that basis.  38 C.F.R. § 3.317.  

The Board further finds that there is no basis for an award of service connection for sleep apnea on either a direct basis to service, or as secondary to the Veteran's service connected PTSD.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  However, in this case the June 2010 examiner notes that the literature does not support a link between sleep apnea and PTSD.  

Furthermore, except for the Veteran's December 1991 report of nightmares and trouble sleeping, the service treatment records are completely negative for evidence of sleep apnea.  The June 2010 examiner opined that the sleep apnea was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that there was no documentation of this being incurred or aggravated during a period of service.  The Board also notes that symptoms similar to mood swings are included in the criteria used to evaluate the Veteran's service connected PTSD.  See 38 C.F.R. § 4.130, Code 9411 (criteria for 50% include disturbances of motivation and mood).  Further compensation for this symptom is precluded.  See 38 C.F.R. § 4.14.  Finally, although the Veteran has expressed his belief that his sleep apnea is related to active service, it has not been shown that he has the medical knowledge required to express such an opinion.  The only opinion by a qualified medical professional is that of the June 2010 examiner, who determined that there is no such relationship.  It follows that the preponderance of the evidence is against the claim, and it must be denied. 

Chronic Fatigue

The service treatment records for the Veteran's initial period of active service are negative for complaints or findings regarding chronic fatigue. 

Service treatment records from the Army Reserves/National Guard prior to February 1991 are negative for complaints or findings pertaining to chronic fatigue.  

The February 1991 Report of Medical Examination is negative for chronic fatigue.  The May 1991 examination was also normal, and fatigue was not noted on the medical history.  

On a July 1991 Report of Medical History completed before the Veteran's return to active duty, he denied all relevant history.  He stated that he was in good health.  

The December 1991 Report of Medical Examination is negative for findings regarding a sleep disorder or mood swings, and the Report of Medical History did not identify any pertinent symptoms.  However, the Veteran answered "yes" to a history of fever, fatigue, weight loss or yellow jaundice on a December 1991 questionnaire that was specific to his service in southwest Asia.  

An October 1992 VA medical certificate relates a history of the Veteran experiencing several problems while in the Persian Gulf region, including decreased energy.  The impression was rule out Gulf War syndrome.  

The Veteran reported feeling a generalized weakness and lack of energy in VA treatment records dated March 1993.  

The July 1995 VA examination includes a diagnosis of chronic fatigue.  

A November 2003 letter from a private doctor states that the Veteran has rheumatoid arthritis, which was manifested in part by a decreased energy level.  

At the June 2010 VA examination, the Veteran's complaints of chronic fatigue were noted.  After review of the record and examination, the examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome.  It was noted that there were ten specific criteria for a diagnosis of chronic fatigue syndrome, and the Veteran failed to meet the required six out of ten for such a diagnosis.  Instead, it was determined that the Veteran's fatigue was the result of his sleep apnea.  The examiner further opined that the chronic fatigue was less likely than not caused by or related to a period of active duty.  The rationale for the opinion was that it was part of the sleep apnea, and there was no documentation of this being incurred or aggravated during a period of service.  

The Board finds that service connection for a disability manifested by chronic fatigue due to an undiagnosed illness is not warranted.  The evidence establishes that the Veteran's fatigue is the result of other disabilities, including his sleep apnea and rheumatoid arthritis.  As there is a diagnosis of a known disability, service connection may not be presumed on that basis.  38 C.F.R. § 3.317.  

The Board further finds that there is no basis for an award of service connection for chronic fatigue on a direct basis.  As noted, the Veteran does not have a separate diagnosis of chronic fatigue syndrome.  Instead, medical personnel have related his fatigue to other disabilities.  The November 2003 private doctor says that the Veteran's rheumatoid arthritis results in a decreased energy level.  The June 2010 examiner opines that the fatigue is the result of sleep apnea, for which service connection has been denied.  In the absence of evidence of a separate current disability that results in chronic fatigue, the Veteran's claim for service connection is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  


ORDER

Entitlement to service connection for rheumatoid arthritis is granted. 

Entitlement to service connection for folliculitis, claimed as a skin rash due to undiagnosed illness, is denied. 

Entitlement to service connection for flu-like symptoms claimed as due to undiagnosed illness is denied. 

Entitlement to service connection for obesity, claimed as weight gain/loss due to undiagnosed illness, is denied. 

Entitlement to service connection for sleep apnea, claimed as sleep disorder/mood swings due to undiagnosed illness, is denied. 

Entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


